         Case 1:18-cv-00145-TJC Document 22 Filed 05/18/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

 JOHN H. HARMON II,                                 CV 18-145-BLG-TJC

                      Plaintiff,
                                                    ORDER
 vs.

 ANDREW M. SAUL, Commissioner
 of Social Security Administration,

                      Defendant.

       On March 16, 2021, the Ninth Court affirmed in part, reversed in part this

Court’s judgment of March 31, 2020, and remanded with further instructions.

(Docs. 14, 15, 18.) In turn, the Court remanded this case to the Commissioner for

further administrative proceedings. (Doc. 20.)

       The parties have now filed a stipulation for an award of attorney’s fees under

the Equal Access to Justice Act (“EAJA”). (Doc. 21.) The parties stipulate to an

award to Plaintiff of $16,000 in attorney’s fees.

       Pursuant to the parties’ stipulation, IT IS HEREBY ORDERED that Plaintiff

is awarded attorney fees in the amount of $16,000 in full satisfaction and

settlement of any and all claims Plaintiff may have under the EAJA in this case,

and will satisfy all of Plaintiff’s claims for fees, costs and expenses under 28

U.S.C. § 2412 in this case. This award is subject to offset to satisfy any
         Case 1:18-cv-00145-TJC Document 22 Filed 05/18/21 Page 2 of 2



preexisting debt that Plaintiff owes the United States pursuant

to Astrue v. Ratliff, 560 U.S. 586 (2010) and the Treasury Offset Program, 31

U.S.C. § 3716. If the government determines Plaintiff does not owe a federal debt,

then the government shall cause the payment of the award to be made directly to

Plaintiff’s counsel.

      DATED this 18th day of May, 2021.

                                       _________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
